Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a signal generation section, a display control section,  image capturing section, in claims 1, 3, 8, 9, & 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a program which has been determined to not fall within any of the statutory categories as decided in Gottschalk v Benson, 409 U.S. at 72, 175 USPQ at 676-77.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 is objected to because “the display section” lacks a proper antecedent basis. 

Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 16, & 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitations of Claim 1 states, “A control apparatus, comprising: a signal generation section that generates speckle data on a basis of an image signal of a subject imaged by using laser light as illumination, and generates a control signal for controlling output from a laser light source that emits the laser light on a basis of the generated speckle data,” which is a broad scope that can be construed to cover much more than is disclosed in the specification.  What the applicant has disclosed is a Laser Speckle Contrast Imager that uses measured speckle contrast from and sample and a calibration standard. The measured speckle from the calibration standard is processed and if the SC does not reach a threshold then the apparatus adjusts the output of the laser source. However, what is claimed is so broad that it can be construed to cover many non-disclosed embodiments. For instance, the speckle data does not have to be speckle contrast but could be methods that use speckle size, number, or even presence. The control signal for controlling the output of the laser might be a control signal for controlling the f number, time of exposure, or even one the reduces the coherence. These claims could cover any number of calibrations not involving a control of the laser outputs power, and even would read on interferometers which seek to reduce the speckle noise in the interference data. Thus, these claims are unreasonably broad and read on non-disclosed embodiments and should be amended. 
Claims 16 & 17 are similarly rejected for these reasons. 
Claims 2-5 are also rejected based upon their dependency. 
Notably claims 6 & 7 are specific enough to overcome this rejection. 
Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (PGPub 2011/0013002)(Thompson) in view of Munro et al (PGPub 2012/0188354)(Munro).
	Regarding Claims 1, 16, & 17, Thompson discloses a control apparatus, comprising: 
	a signal generation section that generates speckle data on a basis of an image signal of a subject imaged by using laser light as illumination (Paragraph 89, Fig.3 Block 304), and 
	using this generates Kmax to maximize the spectral contrast by reducing the camera aperture (Paragraph 102);
	Thompson fails to disclose generates a control signal for controlling output from a laser light source that emits the laser light on a basis of the generated speckle data;
	However, Munro discloses that Speckle contrast strength is related to laser power output (Fig. 4(h), Paragraph 72) thus it would be obvious to one of ordinary skill in the art to generate a control signal for controlling output from a laser light source that emits the laser light on a basis of the generated speckle data;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Thompson with generates a control signal for controlling output from a laser light source that emits the laser light on a basis of the generated speckle data because this would allow the apparatus to keep the SC at a consistent and maximized level which would improve the results of the measurements. 
Claims 16 & 17 are also met by this rejection. 
	Regarding Claim 2, Thompson as modified by Munro discloses the aforementioned. Further, Thompson discloses wherein the subject includes an observation target and a standard sample (inanimate target) for calibration, and the signal generation section generates the speckle data on a basis of an image signal of the standard sample (Paragraph 89).
	Regarding Claim 3, Thompson as modified by Munro discloses the aforementioned. Further, Thompson discloses a display control section that causes the display section to display a speckle contrast image of the subject (Paragraph 69 & fig. 20). Inherently a display has a display controller (aka video drivers on a computer) and as can be seen in the figure the software displays a speckle contrast image. 
	Regarding Claim 4, Thompson as modified by Munro discloses the aforementioned. Further, Thompson discloses wherein in a case where the speckle data is less than a first threshold, the signal generation section generates a control signal for increasing or decreasing the output from the laser light source in a manner that the speckle data becomes the first threshold or more (102). While Thompson doesn’t explicitly state there is a threshold they do disclose that there is a point of reduced contrast in which one would adjust the camera aperture to achieve better Speckle Contrast thus a state of reduced contrast is a de facto threshold (Paragraphs 89 & 102, Fig.3 Block 304). Further, this would also be applied to the manner of improving contrast as suggested and previously cited in Munro. Additionally, the examiner notes this claim limitation is in fact claimed in the alternative using in the phrase, “in a case where” which implies that in a case where the speckle data isn’t less than a first threshold the apparatus does nothing. The examiner notes this because in claims with two or more alternative clauses the examiner is only required to show one and, in this case, doing nothing when it’s above a threshold would be a scope that is covered by every LSCI whether they disclose a method of calibration or not. This also applies to claim 5 which has similar wording. 
Regarding Claim 5, Thompson as modified by Munro discloses the aforementioned but fails to explicitly disclose the signal generation section repeatedly performs control in a manner that the output from the laser light source is increased or decreased by a predetermined amount until the speckle data becomes the first threshold or more, and in a case where an amount of increase or an amount of decrease in the output from the laser light source exceeds a second threshold, the signal generation section generates an error signal;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Thompson as modified by Munro with the signal generation section repeatedly performs control in a manner that the output from the laser light source is increased or decreased by a predetermined amount until the speckle data becomes the first threshold or more, and in a case where an amount of increase or an amount of decrease in the output from the laser light source exceeds a second threshold, the signal generation section generates an error signal because increasing or decreasing the output of the laser light source in a predetermined amount is a trivial and well known way for optimizing the output in a timely and efficient manner. Further, outputting an error signal because increasing or decreasing the output of the laser light source exceeds a second threshold provides such benefits as indicating when the laser source is defective. 
Regarding Claim 6, Thompson as modified by Munro discloses the aforementioned. Further, Thompson discloses wherein the speckle data includes speckle contrast, and the signal generation section generates the control signal on a basis of the speckle contrast (Paragraphs 89 & 102).
	Regarding Claim 7, Thompson as modified by Munro discloses the aforementioned. Further, Thompson discloses wherein the image signal includes a plurality of pixel signals (Paragraph 100, 5x5 pixel squares), each of which includes luminance information, the speckle data includes a difference between maximum luminance and minimum luminance (this is contrast), and the signal generation section generates the control signal on a basis of the difference between the maximum luminance and the minimum luminance (Paragraph 89, Fig.3 Block 304).
	Regarding Claim 8, Thompson discloses a control system, comprising: 
an illumination section including a laser light source that emits laser light to an observation target (Fig. 1, 104); and 
a laser driver that adjusts output from the laser light source (Fig. 1, 200 laser power control);
a standard sample for calibration that is capable of being disposed at a position irradiated with the laser light (Paragraph 89, inanimate target); 
an image capturing section (Fig. 1, 102) that acquires images of the observation target and the standard sample that have been irradiated with the laser light; and 
a control apparatus including a signal generation section that generates speckle data from each of pixel signals constituting the image of the standard sample (Paragraph 102);
Thompson fails to explicitly disclose that the control apparatus generates a control signal for controlling the laser driver on a basis of the generated speckle data;
However, Munro discloses that Speckle contrast strength is related to laser power output (Fig. 4(h), Paragraph 72) thus it would be obvious to one of ordinary skill in the art to generate a control signal for controlling output from a laser light source that emits the laser light on a basis of the generated speckle data;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Thompson with the control apparatus generates a control signal for controlling the laser driver on a basis of the generated speckle data because this would allow the apparatus to keep the SC at a consistent and maximized level which would improve the results of the measurements. 
Regarding Claim 9, Thompson as modified by Munro discloses the aforementioned. Further, Thompson discloses a display section, wherein the control apparatus further includes a display control section that causes the display section to display a speckle contrast image of the observation target (Paragraph 69 & fig. 20). Inherently a display has a display control section (aka video drivers on a computer) and as can be seen in the figure the software displays a speckle contrast image.
	Regarding Claims 10-12, Thompson as modified by Munro discloses the aforementioned but fails to explicitly disclose wherein the standard sample is a light diffusion optical element, wherein the standard sample is a diffuser plate, 
wherein the standard sample is a surgical drape;
	However, the examiner takes official notice that these would be obvious to one of ordinary skill in the art; 
	Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Thompson as modified by Munro with wherein the standard sample is a light diffusion optical element, wherein the standard sample is a diffuser plate, 
wherein the standard sample is a surgical drape because any of these would be adequate for providing a random and even calibration signal that would be chosen based upon their availability. 
	Regarding Claim 13, Thompson as modified by Munro discloses the aforementioned. Further, Thompson discloses as previously shown that the apparatus first takes a calibration measurement from a calibration standard (Paragraph 89, Step 304) and then goes out on to perform the laser spectral contrast imaging; 
	Further, inherently there is something supporting the standard sample when it is being imaged;
	Thompson fails to explicitly disclose wherein the support portion selectively switches between a first state where the standard sample is disposed in an imaging region of an imaging section and a second state where the standard sample is disposed outside the imaging region of the imaging section;
	However, the examiner takes official notice that such a structure would be obvious to one of ordinary skill in the art at the time of invention; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Thompson as modified by Munro with wherein the support portion selectively switches between a first state where the standard sample is disposed in an imaging region of an imaging section and a second state where the standard sample is disposed outside the imaging region of the imaging section because such a structure would be trivial to construct (in fact a similar concept in shown in fig. 8 of Thompson) and would be useful for automating the calibration process. 

Regarding Claim 14, Thompson as modified by Munro discloses the aforementioned but fails to explicitly disclose wherein the imaging section includes a first camera that images the observation target, and a second camera that images the standard sample;
	However, the examiner takes official notice that such this would be obvious to one of ordinary skill in the art at the time of invention; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Thompson as modified by Munro with wherein the imaging section includes a first camera that images the observation target, and a second camera that images the standard sample because this would allow the simultaneous monitoring of the spectral contrast quality and performing the laser spectral contrast imaging which would allow the apparatus to adjust the laser power during measurement to maintain the spectral contrast of the image above the threshold during the whole process. 
Regarding Claim 15, Thompson as modified by Munro discloses the aforementioned but fails to explicitly disclose wherein the control system is configured as an endoscope or a microscope;
	However, the examiner takes official notice that such this would be obvious to one of ordinary skill in the art at the time of invention; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Thompson as modified by Munro with wherein the control system is configured as an endoscope or a microscope because these are well known types of medical observation tools and are chosen based upon the type of analysis to be performed and in what setting they are to be performed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jonathon Cook
AU:2886
June 10, 2022


/Michael A Lyons/Primary Examiner, Art Unit 2877